Exhibit 10.1 EXECUTION VERSION Asset Purchase Agreement by and among National Holdings Corporation and The Williams Financial Group, Inc. WFG Investments, Inc. WFG Advisors, LP WFG Strategic Alliance, Inc. Advisory Marketing Services, LLC WFG Management Services, Inc. Dated as of March 10 , 2017 TABLE OF CONTENTS 1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION 1 2. PURCHASE AND SALE OF ACQUIRED ASSETS 8 Acquired Assets 8 Excluded Assets 10 Assumed Liabilities 10 Liabilities Not Assumed 10 Purchase Price 12 Contingent Payments 12 Closing 14 Allocation of Purchase Price 15 Payment Amount Dispute Process 15 3. REPRESENTATIONS AND WARRANTIES OF THE SELLERS 16 Organization 16 Authorization 16 Capitalization 16 Noncontravention 17 Brokers’ Fees 17 Title to Assets 17 Financial Statements, etc 17 Absence of Changes; Operations in Ordinary Course 18 Undisclosed Liabilities 18 Taxes 19 Title to Assets; Real Estate 19 Conformity with Law, etc 20 Benefit Plans 20 Labor Relations 22 Intellectual Property 22 Environmental Matters 23 Contracts 23 Payments to Intermediaries 23 Table of Contents - i Transactions with Affiliated Persons 23 No Illegal Payments, etc 24 Litigation 24 Outstanding Indebtedness and Subsidiaries 24 Consents 24 Regulatory Matters 24 Governmental Authority Investigations or Penalties 24 Full Disclosure 25 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER 25 Organization 25 Authorization 25 Capitalization 26 Noncontravention 26 Conformity with Law, etc 26 Brokers’ Fees 26 Litigation 26 Valid Issuance of Share Consideration 27 Material Adverse Effect 27 5. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER 27 Representations and Warranties 27 Performance of Obligations 27 Injunctions, etc 27 Consents Under Contracts 27 Governmental Approvals 27 No Material Adverse Effect 28 Enforcement or Other Action 28 Minimum Revenues 28 FIRPTA 28 Officer’s Certificate 28 Non-Competition Agreement 28 Assignment Agreements 28 Secretary’s Certificate 28 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS 29 Representations and Warranties 29 Table of Contents - ii Performance of Obligations 29 Injunctions, etc 29 Governmental Approvals 29 No Material Adverse Effect 29 Officers’ Certificate 29 Assignment Agreement 29 Enforcement or Other Action 30 7. COVENANTS OF THE PARTIES 30 Payment to Sellers’ Broker Representatives 30 Access to Premises and Information 30 Conduct of Business of Sellers Prior to Closing 30 Notice of Developments 30 Employees 31 Exclusivity 31 Restrictive Covenants 31 Business Records 33 Consents 33 Regulatory and Other Authorizations and Consents 33 Transfer Taxes 34 Payment of Receivables, etc 34 Employee Plans 34 Continuing Insurance Obligations 34 Sublease 34 Further Assurances 34 8. INDEMNIFICATION 35 Survival of Representations, Warranties, Covenants and Indemnities 35 Indemnity by Sellers 36 Indemnity by Purchaser 37 Matters Involving Third Parties 37 Procedures for Resolution of Claims for Indemnification 39 Limitations on Indemnification 41 Right of Setoff 42 9. MISCELLANEOUS 42 Notices 42 Table of Contents - iii Expenses of Transaction 43 Entire Agreement 43 Assignment 43 Governing Law, etc 43 Waiver of Various Matters 44 Counterparts 44 Headings 44 Specific Performance 44 Severability; Remedies Cumulative 45 Waiver; Amendment 45 No Third Party Beneficiaries 45 Termination 45 Effect of Termination and Abandonment 46 Table of Contents - iv List of Schedules Schedule 2.1(a) Tangible Personal Property Schedule 2.1(d) Licenses, Permits, Authorizations, Etc. Schedule 2.1(e) Intellectual Property Schedule 2.1(f) Contracts Schedule 2.1(j) Telephone Numbers Schedule 2.2 Excluded Assets Schedule 3.3 Capitalization Schedule 3.4 Noncontravention Schedule 3.5 Broker’s Fees Schedule 3.7 Financial Statements Schedule 3.8(b) Operations in the Ordinary Course Schedule 3.11 Leases Schedule 3.12 Conformity with Law Schedule 3.13(a) Employee Plans Schedule 3.13(e) Severance, Etc. Schedule 3.14 Employees of Seller Schedule 3.15(a) Intellectual Property Schedule 3.15(b) Licenses Schedule 3.17(a) Contracts Schedule 3.18 Payments to Intermediaries Schedule 3.19 Transactions with Affiliated Persons of Seller Schedule 3.21 Litigation Schedule 5.11(a) Confidentiality, Non-Competition and Non-Solicitation Agreements Schedule 5.11(b) Confidentiality and Non-Solicitation Agreements Table of Contents - v List of Exhibits Exhibit A Calculation of Earn-Out Payment Exhibit B Form of Assignment and Assumption Agreement Exhibit C Form of Trademark Assignment Agreement Exhibit D Form of Bill of Sale Exhibit E Form of Confidentiality, Non-Competition and Non-Solicitation Agreements Exhibit F Form of Confidentiality and Non-Solicitation Agreements Table of Contents - vi ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “ Agreement ”) is made as of March 10, 2017 by and among National Holdings Corporation, a Delaware corporation (“ Purchaser ”), The Williams Financial Group, Inc., a Texas corporation (“
